 Case: 4:20-cv-00553-SEP Doc. #: 49 Filed: 08/26/21 Page: 1 of 4 PageID #: 180




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

A.M., by and through his mother                    )
and next friend, APARNA DEORA, Ph.D.,              )
                                                   )
          Plaintiff,                               )
                                                   )
v.                                                 )          Case No. 4:20-cv-00553-SEP
                                                   )
BRIDGECREST ACCEPTANCE CORP.,                      )
                                                   )
          Defendant.                               )

                                 MEMORANDUM AND ORDER
          Before the Court is Plaintiff’s Motion to Strike Two of Defendant’s Affirmative
Defenses. Doc. [22]. The Motion is fully briefed. For the reasons set forth below, the Motion is
denied.
                                     FACTS AND BACKGROUND
          Plaintiff A.M., by and through his mother and next friend, Aparna Deora, brings this
action against Defendant Bridgecrest Acceptance Corporation (Bridgecrest) under the Telephone
Consumer Protection Act of 1991 (TCPA). A.M. alleges that beginning in 2017, Bridgecrest
used an “automatic telephone dialing system,” as defined by 37 U.S.C. § 227(a)(1), to make
telephone calls and send text messages to A.M. on his cellular telephone in violation of the
TCPA. Id. ¶ 22. In total, A.M. allegedly received at least 171 calls and numerous text messages,
many of them from an artificial or prerecorded voice. Id. ¶¶ 27, 40-41. A.M. further contends
that in contacting him and leaving messages, Bridgecrest deprived A.M. of his right to
possession of his cellular phone, voicemail, storage capacity, and battery life. A.M. brings two
counts: (I) Violation of the TCPA, and (II) Conversion.
                                         LEGAL STANDARD
          Under Federal Rule of Civil Procedure 12(f), a “court may strike from a pleading an
insufficient defense or any redundant, immaterial, or scandalous matter.” A court has significant
discretion to strike affirmative defenses. See Stanbury Law Firm v. I.R.S., 221 F.3d 1059, 1063
(8th Cir. 2000) (Because this rule is phrased “in the permissive,” it is “understood that the district
court enjoys liberal discretion thereunder.” (internal quotation marks and citation omitted)).

                                                  1
 Case: 4:20-cv-00553-SEP Doc. #: 49 Filed: 08/26/21 Page: 2 of 4 PageID #: 181




Although “[j]udges enjoy liberal discretion to strike pleadings under Rule 12(f),” such an action
is viewed as “an extreme and disfavored measure.” BJC Health Sys. v. Columbia Cas. Co., 478
F.3d 908, 917 (8th Cir. 2007); see Lutzeier v. Citigroup Inc., 305 F.R.D. 107 (E.D. Mo. 2015).
       “Affirmative defenses are subject to the general rule that a pleading must contain a ‘short
and plain statement’ of the basis of the defense.” Cynergy Ergonomics, Inc. v. Ergonomic
Partners, Inc., 2008 WL 2817106, at *3 (E.D. Mo. July 21, 2008) (quoting Fed. R. Civ. P. 8(a)).
This “put[s] opposing parties on notice of affirmative defenses and afford[s] them the
opportunity to respond.” Id. (quoting Buttice v. G.D. Searle & Co., 938 F. Supp. 561, 656 (E.D.
Mo. 1996)). The court should deny a motion to strike “if the defense is sufficient as a matter of
law or if it fairly presents a question of law or fact which the court ought to hear.” Bartoe v.
Missouri Barge Line Co., Inc., 2009 WL 1118816, at *1 (E.D. Mo. Apr. 24, 2009) (quoting
Lunsford v. United States, 570 F.2d 221, 229 (8th Cir. 1977)). In other words, “unless, as a
matter of law, the defense cannot succeed under any circumstances or is immaterial in that it has
no essential or important relationship to the claim of relief,” the motion should be denied.
Shirrell v. St. Francis Med. Ctr., 2013 WL 3457010, at *1 (E.D. Mo. July 9, 2013) (internal
quotation marks and citation omitted); see, e.g., Republic-Vanguard Ins. Co. v. Cent. State
Holding, LLC, 2017 WL 1954745, at *2 (E.D. Mo. May 11, 2017) (applying the Rule 12(f)
standard). Moreover, courts “should refrain from deciding new or close questions of law on a
motion to strike due to the risk of offering an advisory opinion.” Cynergy Ergonomics, Inc.,
2008 WL 2817106, at *2. “Courts seldom strike an affirmative defense unless the defense is
clearly unavailable.” Anderson v. Hansen, 2021 WL 1946366, at *4 (E.D. Mo. May 13, 2021);
see Lutzeier, 305 F.R.D. at 111 (noting motions to strike are “infrequently granted”).
       The party filing a motion to strike must also show that it is prejudiced by the affirmative
defense’s inclusion or that the defense confuses the issues. Cynergy Ergonomics, Inc., 2008 WL
2817106, at *2. When a defense fails as a matter of law or is immaterial, “the resources and time
expended to counter such a defense constitute per se prejudice.” Suzanne Degnan, DMD, PC v.
Dentis USA Corp., 2017 WL 2021085, at *2 (E.D. Mo. May 12, 2017) (quoting In re RFC &
ResCap Liquidating Trust Litig., No. 13-CV 3520 JRT/HB, 2015 WL 2451254, at *4 (D. Minn.
May 21, 2015)).




                                                  2
     Case: 4:20-cv-00553-SEP Doc. #: 49 Filed: 08/26/21 Page: 3 of 4 PageID #: 182




                                             DISCUSSION
         A.M. asks the Court to strike Defendant’s fourth affirmative defense as to Count I only,
and its fifth as to both counts. See Doc. [22]. Plaintiff argues the affirmative defenses are
“insufficient as a matter of law and immaterial” and that he is “prejudiced by the inclusion of
such defenses” because of the “increased legal work.” Doc. [22] ¶¶ 7-8.
I.       Affirmative Defense 4: Mitigation of Alleged Damages
         Defendant’s fourth affirmative defense states that “Plaintiff failed to mitigate any alleged
damages.” Doc. [20] at 8. A.M. contends that failure to mitigate damages is not a cognizable
defense to his TCPA claim, Count I, citing several authorities in support. Doc. [23] at 2. A.M.
does not move to strike the affirmative defense as to his conversion claim, Count II.
         Bridgecrest does not contest that the failure to mitigate defense is inapplicable to the
TCPA claim. Rather, Bridgecrest points out that failure to mitigate is a cognizable defense to
conversion, and that parties are not required to specify against which count an affirmative
defense applies. Therefore, Bridgecrest argues, the inclusion of failure to mitigate as an
affirmative defense in its Amended Answer was proper. See Doc. [26] at 3.
         A.M. provides no authority requiring a party to specify which defense is asserted against
which count. See Docs. [23]; [29]. Thus, the Court is unconvinced that Bridgecrest incorrectly
pled the affirmative defense. But even if Bridgecrest were required to indicate which count the
defense addresses, A.M. would still have to establish that its inclusion is prejudicial or will
confuse the issues in order to justify striking it. See Cynergy Ergonomics, Inc., 2008 WL
2817106, at *2. A.M. claims he will be prejudiced because countering the defense will “waste
resources and time.” Doc. [23] at 4. Although expending resources and time can be per se
prejudice, A.M. will not have to expend time or resources countering the defense in relation to
Count I, because Bridgecrest has conceded that the affirmative defense does not apply to the
TCPA claim. Doc. [23] at 4; see Suzanne Degnan, 2017 WL 2021085, at *2. Therefore, A.M.
cannot meet the standard for striking the failure to mitigate defense as to Count I.
II.      Affirmative Defense 5: Unclean Hands
         A.M. asks the Court to strike Defendant’s fifth affirmative defense—“Plaintiff’s claims
are barred by the doctrine of unclean hands.”—as to both counts. Doc. [20] at 8. A.M. argues




                                                   3
    Case: 4:20-cv-00553-SEP Doc. #: 49 Filed: 08/26/21 Page: 4 of 4 PageID #: 183




that unclean hands is an equitable doctrine, and because he does not seek equitable relief, the
affirmative defense is inapplicable and insufficient as a matter of law. Doc. [29] at 3.
        A.M. is correct that unclean hands is an equitable defense and is unavailable for actions
at law. See Swisher v. Swisher, 124 S.W.3d 477, 483 (Mo. Ct. App. 2003) (“The unclean hands
doctrine is not available as a defense to proceedings at law, even though based on equitable
principles.”). But A.M. has not established that both counts of his Complaint are actions at law.
In particular, A.M. fails to establish that his claim for conversion is a legal rather than equitable
action. A.M. cites case law finding that equitable defenses are available only when equitable
remedies are sought, see Doc. [29] at 2-3, and states that he does not seek equitable relief. But
there is also Missouri case law holding that “[e]quitable defenses apply to actions in conversion
unless the defendant has tortiously taken the property.” Warren v. Warren, 784 S.W.2d 247, 253
(Mo. Ct. App. 1989) (permitting application of unclean hands defense in action for conversion).
Thus, there is a question of law before the Court—namely, whether A.M’s claim for conversion
is in fact an action in equity—and A.M. has not established that the unclean hands defense is
“clearly unavailable.”1 Anderson, 2021 WL 1946366, at *4; see Bartoe, 2009 WL 1118816, at
*1 (denying the motion when it “fairly presents a question of law or fact which the court ought to
hear”); see also Cynergy Ergonomics, Inc., 2008 WL 2817106, at *2 (“Court[s] should refrain
from deciding new or close questions of law on a motion to strike due to the risk of offering an
advisory opinion.”). Therefore, the Court declines to strike Defendant’s unclean hands defense.
        Accordingly,
        IT IS HEREBY ORDERED that Plaintiff’s Motion to Strike Two of Defendant’s
Affirmative Defenses (Doc. [22]) is DENIED.

        Dated this 26th day of August, 2021.


                                                    SARAH E. PITLYK
                                                    UNITED STATES DISTRICT JUDGE




1
 Because the affirmative defense need only be properly asserted against one count to remain in the
pleading, the Court will not address the application of the defense to the TCPA claim.
                                                   4
